           Case 1:19-cv-00608-LY Document 108 Filed 11/10/20 Page 1 of 5




                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION

CAMRON SNEED,                                    §
                                                 §
                                                 §
                Plaintiffs,                      §
                                                 §
                                                 §
v.                                               §    C.A. NO.: 1:19-cv-608
                                                 §    Jury Trial
AUSTIN INDEPENDENT                               §
SCHOOL DISTRICT,                                 §
                                                 §
                Defendant.                       §


                          PLAINTIFF’S PROPOSED CONCLUSIONS OF LAW

          Plaintiff files her Proposed Conclusions of Law, and shows as follows:

     1. Title VI of the Civil Rights Act of 1964 provides that “No person in the United States
        shall, on the ground of race, color or national origin, be excluded from participation in,
        or denied benefits of, or be subject to discrimination under, any program or activity
        receiving Federal financial assistance.” 42 U.S.C. Sec. 2000(d).
     2. Austin ISD received Federal financial assistance at all times material herein, and is
        therefore subject to the requirements of this Title VI claim.
     3. Camron Sneed is an African American female, subject to the protections of Title VI.
     4. To prevail on her claim of Title VI racial discrimination, Camron Sneed must prove
        (Fennell v. Marion ISD, 804 F.3d 398, 408-410 (5th Cir. 2015)):
            a. Racially Hostile Environment: The student on student racial harassment was so
                 severe, pervasive, and objectively offensive that it can be said to deprive her of
                 access to educational opportunities or benefits provided by Austin ISD.
                              1. Name calling with discriminatory connotations satisfies the
                                 “severe and pervasive” element. Patterson v. Hudson Area Sch.,
                                 551 F.3d 438 (6th Cir. 2009).
                              2. “There is no question…that repeatedly being referred to by one’s
                                 peers by the most noxious racial epithet in the contemporary
                                 American lexicon, and being shamed and humiliated on the basis
                                 of one’s race is harassment far beyond normal schoolyard teasing
                                 and bullying.” Fennell, 804 F.3d. at 409.

PLAINTIFF’S CONCLUSIONS OF LAW

                                                  1
           Case 1:19-cv-00608-LY Document 108 Filed 11/10/20 Page 2 of 5




                             3. Racist attacks do not need to be directed at the plaintiff in order
                                to establish the requisite racially hostile environment. Fennell,
                                804 F. 3d at 409; Dkt. # 77,83; Monteiro v. Tempe Union High
                                School Dist., 158 F. 3d 1022, 1033 (9th Cir. 1998).
                             4. Harassment must have a concrete, negative effect on the victim’s
                                education. Fennell, 804 F.3d at 410.
                                             i. Consideration of changing schools is such a
                                                deprivation of equal education. Dkt. # 77, 83.
                                            ii. “The fact that Plaintiff made the most out of her
                                                high school experience despite repeated
                                                harassment does not negate the possibility that her
                                                access to school benefits and educational
                                                opportunities were reduced, or less than her
                                                peers.” Dkt. #77,83.
                                           iii. Suffering anxiety and other mental or physical
                                                manifestation of student on student harassment
                                                deprives the victim of full access to school benefits
                                                and educational opportunities. See Fennell, 804
                                                F.3d at 410.
                                           iv. Creating a “disparately hostile education
                                                environment relative to a student’s peers” may be
                                                construed as a deprivation of educational benefits
                                                or opportunities. Zeno, 702 F.2d at 666.


            b. Knowledge/Control: AISD had actual notice of the harassment, and had control
               over the harasser and the environment in which the harassment occurred.
                          1. AISD has “actual knowledge” if an AISD employee has such
                             knowledge, has the power to halt the abuse, and has supervisory
                             power to monitor the conduct of other employees. Rosa H. v. San
                             Elizario ISD, 106 F.3d 648,659,660 (5th Cir., 1997).
                          2. “Appropriate persons” who impute actual knowledge to AISD
                             include school board members, superintendent,
                             associate/assistant superintendents, principals, and
                             associate/assistant principals. See Rosa H. ,supra.
                          3. A school district “exercises substantial control over the
                             circumstances of harassment when it occurs ‘during school hours
                             on school grounds’ “. Zeno v. Pine Plains Cent. Sch. Dist., 702 F.3d
                             655, 664 (2nd Cir. 2012), citing Davis v. Monroe County Board of
                             Education, 526 U.S, 629, 646 (1999), or in any situation in which a
                             school has disciplinary oversight over its students. Zeno, 702 F.3d
                             at 665 (citing New Jersey v. TLO, 469 U.S. 325,342, n.2 (1985).

PLAINTIFF’S CONCLUSIONS OF LAW

                                                   2
           Case 1:19-cv-00608-LY Document 108 Filed 11/10/20 Page 3 of 5




                             4. “Because school officials are charged with prescribing and
                                controlling conduct in the schools, the District had oversight over
                                the harassers. Hence, the District had “substantial control” over
                                the harassment.” Zeno, 702 F.3d at 667.

            c.    Deliberate Indifference: AISD was clearly unreasonable in light of the known
                 circumstances. Vance v. Spencer County Public Schools, 231 F.3d 253 (6th Cir.
                 2000).
                            1. A court may look at the history of other racially hostile events.
                                Fennell v. Marion ISD, 804 F.3d 398. 402-403, 409 (5th Cir. 2015)
                            2. The court should look at the totality or constellation of
                                circumstances. Davis v. Monroe, 526 US 629, 651 (1999)
                            3. “Where a school district has actual knowledge that its efforts to
                                remediate are ineffective, and it continues to use those same
                                methods to no avail, such district has failed to act reasonably in
                                light of the known circumstances.” Vance, 231 F. 3d at 261.
                            4. Even if a particular set of facts of race based harassment and its
                                related Title VI claim are dismissed, the Court, to determine
                                whether there was a hostile educational environment, must
                                consider the totality of the circumstances, Davis v. Monroe, 526
                                U.S. 629, 654 (1999) which rejects the disaggregation of the
                                allegations and requires that the alleged incidents
                                cumulatively have resulted in a hostile
                                educational environment. Zeno v. Pine Plains Central
                                Sch. District, 2009 U.S. Dist. LEXIS 42848 *; 2009 WL 1403935, at
                                *233 (S.D. NY, 2009); jury verdict and attorneys fees award
                                affirmed at 702 F. 3d 655 (2nd Cir. 2012).

    5. Camron Sneed is entitled to recover damages proximately caused by AISD’s violations of
       Title VI herein.

    6. Camron Sneed is may recover the following damages:
          a. Reasonable attorneys fee and court costs;
          b. Past/future mental anguish;
          c. Past/future mental impairment; and
          d. Economic damages including past/future medical/psychological treatment

 expenses.




PLAINTIFF’S CONCLUSIONS OF LAW

                                                   3
           Case 1:19-cv-00608-LY Document 108 Filed 11/10/20 Page 4 of 5




        Wherefore, premises considered, Plaintiff submits these proposed Conclusions of Law

set out herein. Plaintiff requests such other relief to which she may entitled at law, or in equity.

                                              Respectfully submitted,

                                              /s/ ANTHONY O’HANLON
                                              Anthony O’Hanlon
                                              Anthony O’Hanlon, P.C.
                                              State Bar No. 15235520
                                              Federal ID: 3122684
                                              Attorney and Counselor at Law
                                              Anthony O’Hanlon, P.C.
                                              111 South Travis Street
                                              Sherman, Texas 75090
                                              (903) 892-9133 (telephone)
                                              (903) 957-4302 (fax)
                                              aohanlon@somlaw.net
                                              ATTORNEY FOR PLAINTIFFS

                                              Martin Cirkiel
                                              CIRKIEL & ASSOCIATES, P.C.
                                              State Bar No. 00783829
                                              Fed. ID # 21488
                                              1901 E. Palm Valley Blvd.
                                              Round Rock, Texas 78664
                                              (512) 244-6658 [Telephone]
                                              (512) 244-6014 [Facsimile]
                                              marty@cirkielaw.com
                                              ATTORNEY FOR PLAINTIFFS




                                    CERTIFICATE OF SERVICE

        I hereby certify that on November 10, 2020, I hereby certify that a true and correct copy
of the above and foregoing document has been electronically served on all counsel of record.


PLAINTIFF’S CONCLUSIONS OF LAW

                                                 4
           Case 1:19-cv-00608-LY Document 108 Filed 11/10/20 Page 5 of 5




                                             /s/ Anthony O’Hanlon
                                              Anthony O’Hanlon




PLAINTIFF’S CONCLUSIONS OF LAW

                                         5
